Citation Nr: 1018638	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-03 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for the service-connected residuals of a shrapnel wound to 
the right anterior chest.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The Veteran served on active duty from June 1946 to November 
1954.  Service records show that he was awarded a Korean 
Service Medal and Purple Heart Medal.   

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the RO that granted service 
connection for neuropathy of the right and left lower 
extremities, previously rated as traumatic myelopathy with 
Brown-Sequard syndrome, and continued the 20 percent 
evaluation for the Veteran's service-connected right anterior 
shrapnel wound.  

In a June 2009 decision, the Board granted the claims for 
higher initial ratings for neuropathy of the right and left 
lower extremities, previously rated as traumatic myelopathy 
with Brown-Sequard syndrome.  The issue of higher rating for 
the service-connected residuals of shrapnel wound to the 
right anterior chest to the RO was remanded for additional 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



REMAND

A 20 percent rating has been assigned to the service-
connected residuals of a shrapnel wound to the right anterior 
chest since December 1, 1954.  This rating is protected.  See 
38 C.F.R. § 3.951 (2009).  

The Veteran contends that he is entitled to a higher rating.  
The 20 percent rating assigned to the service-connected 
residuals of a shrapnel wound to the right anterior chest is 
assigned under Diagnostic Code 6843, traumatic chest wall 
defect, pneumothorax, hernia, etc.  Disabilities rated under 
Diagnostic Code 6843 are rated as restrictive lung disease.  
38 C.F.R. § 4.97, Diagnostic Code 6843 (2009).  

The General Rating Formula for Restrictive Lung Disease 
requires Pulmonary Functions tests with findings of Forced 
Expiratory Volume (FEV), Forced Expiratory Volume in one 
second as a percentage of Forced Vital Capacity (FEV-1/FVC ), 
and Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)).  38 C.F.R. § 4.97.  

In the present case, the Veteran has not been afforded 
pulmonary function tests since he filed his claim for an 
increased rating in June 2005.  The Board notes that the 
Veteran was afforded VA examinations in August 2005 and March 
2008.  

The Veteran was provided with muscles, neurological, and scar 
examinations to determine the severity of the residuals of 
the shrapnel wound to the right anterior chest.  However, 
pulmonary function tests were not provided.  The Board notes 
that there is medical evidence of residual disability to the 
right lung due to the shrapnel wound.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(VA's duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  

Accordingly, the Veteran should be afforded another VA 
examination which includes pulmonary function tests in order 
to evaluate the nature and severity of the service-connected 
residuals of a shrapnel wound to the right anterior chest.  

The RO should take appropriate steps to contact the Veteran 
by letter and request that he provide sufficient information, 
and if necessary authorization, to enable the RO to obtain 
any pertinent treatment records showing treatment of the 
residuals of  shrapnel wound to the right anterior chest.  

The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  The Veteran also should be 
informed that he may submit evidence to support his claim.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the Veteran and ask him to 
identify all VA and non-VA medical 
treatment of the residuals of a shrapnel 
wound to the right anterior chest.  The 
letter should request sufficient 
information to identify the health care 
providers, and if necessary, signed 
authorization, to enable VA to obtain any 
additional evidence.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, 
and incorporate them into the Veteran's 
claims file.  The letter should invite 
the Veteran to submit any pertinent 
medical evidence in support of his claim 
to VA.   

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
current severity of the service-connected 
residuals of a shrapnel wound to the 
right anterior chest.  The Veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

All necessary tests and studies should be 
performed, including pulmonary function 
tests.  It is essential that the 
pulmonary function study contain the full 
range of results necessary to rate the 
disability under the diagnostic criteria 
(FEV-1, FVC, FEV- 1/FVC, DLCO (SB), 
maximum exercise capacity, and maximum 
oxygen consumption with cardio-
respiratory limitation).  

The examiner should specifically indicate 
whether the Veteran has cor pulmonale 
(right heart failure), right ventricular 
hypertrophy, pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), episode(s) of acute 
respiratory failure, requires outpatient 
oxygen therapy, and the maximum exercise 
capacity as measured by oxygen 
consumption with cardiac or respiratory 
limitation.  

In the event that examiner is of the 
opinion that DLCO and/or oxygen testing 
is either "not needed" or "not useful" he 
or she should clearly so state, and, 
provide a statement as to why (e.g., 
there are decreased lung volumes that 
would not yield valid test results).  

The examiner should also render findings 
pertinent the residuals scars due to the 
residuals of a shrapnel wound to the 
right anterior chest.  The examiner 
should describe the scar(s) on the 
Veteran's chest and trunk.  For each 
scar, the examiner should state the size 
of the scar (in inches or centimeters); 
whether the scar is deep (associated with 
underlying soft tissue) or superficial; 
is linear or nonlinear; causes limitation 
of function of the part affected; is 
unstable (there is frequent loss of 
covering over the skin of the scar); or 
is painful on examination.  

The examiner should also render findings 
pertinent to any residual muscle injury 
due to the residuals of a shrapnel wound 
to the right anterior chest.  The 
examiner should describe all muscle 
groups affected by the shrapnel wound.  
For each muscle group affected, the 
examiner should report the severity of 
any impairment found and indicate if the 
impairment is slight, moderate, 
moderately-severe, or severe.  

The examiner should provide a complete 
rationale for any opinion provided.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for increase in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative.  They should be afforded 
a reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



